DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Elections/Restrictions
3.	This office action is a response to Applicant's election filed on 11/10/2022 with traverse of Group II, claims 18-25 for further examination. Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

4.	Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2022. Applicant's election with traverse of Group II, claims 18-25.
The traversal is on the grounds that a search of the present claims would not be unduly burdensome upon the Examiner.  This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both a vehicle tire dressing machine and a system may be found in CPC subclass B05C, subgroup 1/02 and CPC subclass B60S, subgroup 3/04, it is recognized that a vehicle tire dressing machine (CPC subclass B05C, subgroup 1/02 subject matter) and a system (CPC subclass B60S, subgroup 3/04 subject matter) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Furthermore, the restriction requirement was based Inventions Il and | are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability because the combination has additional features which may be the be the inventive concept and the subcombination has utility by itself as a vehicle tire dressing machine and the subcombination has utility in two distinct apparatuses as recited in claims 1-16 & 17, respectively. Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two inventions and species/subspecies on the record. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
5.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 18-25 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Falbaum et al. (US 20100272916 A1) hereinafter Falbaum.
	As regards to claim 18, Falbaum discloses a system (abs; fig 1; clm 13), comprising: a sensor 26, 56, mounted adjacent to a transport conveyor 20 for a vehicle 12 having a vehicle tire 16A, 16B, wherein the sensor 26, 56, is operably connected to at least one motor (not shown, [0061]) and is movable across a chord of the vehicle tire 16A, 16B, a logic controller 50 in communication with the sensor 26, 56, and a vehicle tire dressing machine 28, 28A, 28b, in communication with the logic controller 50 ([0027]-[0028]; [0031]; [0041]-[0044]; [0046]-[0049]; [0053]; [0055]-[0064]; [0068]-[0078]; [0081]-[0082]; [0084]-[0086]; [0092]-[0093]; [0096]-[0104]; [0109]-[0112]; [0114]-[0123]; [0124]-[0134]; fig 1-9; clm 13-20).
As regards to claim 19, Falbaum discloses a system (abs; fig 1; clm 13), wherein the sensor 26, 56, is mounted in a pathway (vehicle follows conveyor) of the vehicle 12 to detect the presence of the vehicle tire 16A, 16B ([0027]-[0028]; [0031]; [0041]-[0044]; [0058]-[0061]; [0092]-[0104]; [0122]-[0124]; fig 1, 3-4C & 9).
As regards to claim 20, Falbaum discloses a system (abs; fig 1; clm 13), wherein the logic controller 50 in communication with the sensor 26, 56, is operable to calculate a diameter of the vehicle tire 16A, 16B, from the chord ([0027]-[0028]; [0031]; [0041]-[0044]; [0056]-[0061]; [0063]-[0064]; [0066]; [0068]-[0069]; [0071]-[0074]; [0081]-[0084]; [0092]-[0104]; [0111]; [0119]; [0122]-[0134]; fig 1-9).
As regards to claim 21, Falbaum discloses a system (abs; fig 1; clm 13), wherein the sensor 26, 56, is a metal detecting sensor ([0045]; [0063]; [0065]; [0086]-[0090]; [0105]; [0129]-[0131]; fig 1, 3-4C & 9).
As regards to claim 22, Falbaum discloses a system (abs; fig 1; clm 13), wherein a tire rim is detectable by the metal detecting sensor 26, 56 ([0045]; [0063]; [0065]; [0086]-[0090]; [0105]; [0129]-[0131]; fig 1, 3-4C & 9).
As regards to claim 23, Falbaum discloses a system (abs; fig 1; clm 13), wherein the sensor 26, 56, is in communication with the logic controller 50 in a form of a signal ([0027]-[0028]; [0031]; [0041]-[0044]; [0056]-[0061]; [0063]-[0064]; [0066]; [0068]-[0069]; [0071]-[0074]; [0081]-[0084]; [0092]-[0104]; [0111]; [0119]; [0122]-[0134]; fig 1-9).
As regards to claim 24, Falbaum discloses a system (abs; fig 1; clm 13), wherein the vehicle tire dressing machine 28, 28A, 28b, comprises an applicator head 101, 116, operable to circumferentially sweep the vehicle tire 16A, 16B ([0111]-[0117]; fig 5A-5B).
As regards to claim 25, Falbaum discloses a system (abs; fig 1; clm 13), wherein the applicator head 101, 116, is in an orientation normal to a tire wall of the vehicle tire 16A, 16B ([0111]-[0117]; fig 5A-5B).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717